LOAN AGREEMENT


This Loan Agreement dated March 31, 2010 by and between Mr. Dejun Zou and Ms.
Jianping Qiu, with their address at 11 Youquan Road, Zhanqian Street, Jinzhou
District, Dalian, China 116100 (the "Borrowers") and RINO International
Corporation, a Nevada corporation with its address at 11 Youquan Road, Zhanqian
Street, Jinzhou District, Dalian, China 116100 (the "Lender").


WITNESSETH


WHEREAS, the Lender has provided a loan to the Borrowers in the amount of Three
Million Five Thousand dollars ($3,500,000.00) on December 7, 2009.


NOW THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, it is hereby agreed as follows:


SECTION 1.  DEFINITIONS


1.1.        Defined Terms.  As used in this Agreement, the following terms shall
have the following meanings:


"Collateral" shall be the property described in the Deed of Trust.


"Default" shall mean any of the events specified in Section 7.1 hereof, whether
or not any requirement for the giving of notice or the lapse of time or both has
been satisfied.


"Event of Default" shall mean any of the events specified in Section 7.1 hereof.


"Lien" shall mean, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset.


"Loan" shall mean the amount of monies borrowed by Borrowers from Lender under
Section 2.1 hereof.


"Loan Agreement" shall mean this Loan Agreement including all Exhibits hereto as
amended or supplemented from time to time.


"Loan Documents" shall mean collectively, this Loan Agreement, the Note, and the
Deed of Trust, and all other agreements, documents, instruments or certificates
delivered in connection with the Loan Agreement.


"Note" shall mean the secured promissory note described in Section 2.1 hereof
and attached hereto as Exhibit 2.1 or any promissory note issued in exchange
therefor.

 
 

--------------------------------------------------------------------------------

 

"Obligations" shall mean all obligations and liabilities of the Borrowers to
Lender whether now or hereafter existing, including but not limited to under the
Loan Documents.


"Person" shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, trust, unincorporated organization or government (or
any agency, instrumentality or political subdivision thereof).


"Deed of Trust" shall mean the Deed of Trust attached hereto as Exhibit 4.1.


1.2.         Use of Defined Terms.  All terms defined in this Loan Agreement
shall have such defined meanings when used (without definition) in the Note, the
Deed of Trust, certificates or other documents made or delivered pursuant to
this Loan Agreement.


1.3          Lender's Discretion. Whenever the terms "satisfactory to,"
"determined by," "acceptable to," "shall elect," "shall request," or similar
terms are used in this Loan Agreement or any of the other Loan Documents to
apply to Lender, except as otherwise specifically provided herein or therein,
such terms shall mean satisfactory to, at the election of, determined by,
acceptable to, or requested by, as applicable, Lender, in its sole discretion.


 
1.4.
Statements as to Knowledge.  Any statements, representations or warranties which
are based upon the knowledge of the Borrowers shall be deemed to have been made
after due inquiry with respect to the matter in question but without Borrowers
being required to seek an opinion of counsel with respect thereto.



SECTION 2.  AMOUNT AND TERMS OF LOAN


2.1         Loan.  Subject at all times to all of the terms and conditions of
this Loan Agreement, the Lender agrees to advance to Borrowers the sum of Three
Million Five Hundred Thousand dollars ($3,500,000.00) which sum is hereby
acknowledged to have been delivered to the account of the Borrowers. Such Loan
is to be evidenced by the Note in the format of Exhibit 2.1 attached hereto and
shall have a term commencing on December 7, 2009 (the “Issuance Date”) and
terminating on May 10, 2010 (the "Maturity Date" or "Maturity"). The Note may be
prepaid at any time before the Maturity Date with no less than five (5) days
notice to Lender.


2.2.        Fees and Interest.


(a)         The Borrowers shall pay to the Lender interest on the unpaid
principal amount of the Loan, for the period commencing on the Issuance Date
until such Loan is paid in full at a rate per annum equal to 5.25%.


(b)         Interest defined in Section 2.2(a) shall be computed on the basis of
a 360-day year for the actual number of days elapsed, shall be due and payable
on the Maturity Date.


 
 

--------------------------------------------------------------------------------

 

 
(c)
In the event that Borrowers fails to timely pay any interest or principal
hereunder when due or upon the occurrence of any Event of Default (hereinafter
defined) hereunder, such unpaid principal or interest shall accrue interest
thereafter at a rate per annum equal to three percent (3%) above the rate
otherwise applicable thereto (the "Post-Default Rate") and shall be payable on
demand.



              (d)           Intentionally deleted.


2.3.         Principal Payment. Principal payment on account of the Note shall
be on May 10, 2010. The amount of the principal payment shall equal the amount
of Borrowers' Obligations to Lender then outstanding on the Maturity Date.


2.4.         Application of Payments. Any funds received from or on behalf of
the Borrowers (whether pursuant to any of the terms and provisions of the Note
or otherwise) by Lender shall be applied to the following items in the following
manner:


(i)           the payment to or reimbursement of Lender for any fees and
expenses for which it is entitled to be paid or reimbursed pursuant to any of
the provisions of the Loan Documents;


 
(ii)
the payment of any accrued and unpaid interest of the Note; and



 
(iii)
for such use as the Lender may elect, in accordance with this Agreement.



2.6.        Closing. The execution and delivery of the Loan Documents (the
“Closing” or the “Closing Date”).


SECTION 3.  REPRESENTATIONS AND WARRANTIES OF BORROWERS


Borrowers represent and warrant to Lender that:


3.1         No Liens or Restrictions. The Collateral is so owned as of the date
of this Loan Agreement by the Borrowers, free and clear of any Lien.


3.2         Consents.  This Loan Agreement and all the other Loan Documents
executed by and to be executed by Borrowers constitute valid and binding
obligations of Borrowers enforceable in accordance with their respective
terms.  To the Borrowers' knowledge, no consent of any other party and no
consent, license, approval, or authorization of any governmental authority is
required in connection with the borrowing by Borrowers hereunder, the execution,
delivery, and performance of this Loan Agreement, and any of the other Loan
Documents executed or to be executed in connection herewith.


3.3         No Conflicts.  The borrowing by the Borrowers hereunder and the
execution and delivery by the Borrowers of this Loan Agreement and other Loan
Documents executed and to be executed by Borrowers, do not conflict with or
result in the breach of any agreement, mortgage or similar instrument under
which Borrowers or any of his properties are bound, or, to Borrowers' knowledge,
any law, rule, or regulation of any governmental agency applicable to them or
said properties.

 
 

--------------------------------------------------------------------------------

 


3.4         Litigation.  There is no action or proceeding pending or, to the
knowledge of Borrowers, contemplated or threatened against Borrowers before or
by any court, arbitrator, grand jury or administrative agency, any governmental
authority, bureau, agency, or instrumentality which might reasonably foreseeable
result in a material adverse change in the financial condition of Borrowers.


3.5         No Defaults.  Borrowers are not in default in the payment or
performance of any of his obligations or in the performance of any contract,
agreement or other instrument to which they are a party or by which any of their
assets or properties may be bound.


SECTION 4.  CONDITIONS TO LENDER'S OBLIGATIONS


The obligation of the Lender to make the Loan is subject to the satisfaction of
the following conditions precedent (to the satisfaction of the Lender):


4.1         Pledge.  The Borrowers shall have delivered to the Lender:


 
a.
the Note, in the form of Exhibit 2.1 attached hereto, duly executed by the
Borrowers; and



 
b.
the Deed of Trust, in the form of Exhibit 4.1 attached hereto, duly executed by
the Borrowers,



4.2         Legal Matters.  All matters and all documentation and other
instruments in connection with the Loan shall be satisfactory in form and
substance to Lender and its counsel, and counsel to Lender shall have received
copies of all documents which it may reasonably request in connection with the
Loan.


4.3         Regulations.  The making of the Loan by Lender to Borrowers and the
other transactions contemplated hereby, including but not limited to the
execution, delivery and performance of the Deed of Trust shall be in compliance
with applicable laws and government regulations imposed upon Lender and the
Borrowers.


4.4         Intentionally deleted.


4.5         No Judgment and Litigation.  Lender shall have received evidence
that (i) there exists no judgment, order, injunction or other restraint issued
or filed which prohibits the making of the Loan or the consummation of the other
transactions contemplated hereby, and (ii) no action, suit, litigation or
similar proceeding at law or in equity by or before any court, governmental
authority, or agency exists or is threatened with respect to the transactions
contemplated hereby.


SECTION 5.  AFFIRMATIVE COVENANTS


Borrowers hereby covenants that, so long as any of the Obligations remains
outstanding and unpaid, Borrowers shall, unless otherwise consented to in
writing by Lender:

 
 

--------------------------------------------------------------------------------

 


5.1         Notices.  Promptly give notice in writing to Lender of (a) the
occurrence of any Default or Event of Default under this Loan Agreement or any
other Loan Document or (b) of any default whether or not any requirement for the
giving of notice or the lapse of time or both has been satisfied under any
instrument or agreement of Borrowers which could have a materially adverse
effect on the Collateral.


5.2         Notice of Litigation and Other Matters.  Promptly upon learning of
(a) the institution of any investigation or proceeding by any governmental
authority or agency; or (b) any action, suit, proceeding which names as a party
or may effect the Borrowers involving individually amounts greater than
$1,000,000 and in the aggregate greater than $3,000,000, Borrowers shall give
notice to the Lender of any of the foregoing events describing the substance and
status of the matter involved.


SECTION 6.  NEGATIVE COVENANTS


Borrowers covenants that so long as any of the Obligations remains outstanding
and unpaid, the Borrowers shall not without Lender's express prior written
consent, create, assume or suffer to exist any Lien of any kind upon any of the
Collateral, except for liens and security interests in favor of Lender.


SECTION 7.  EVENTS OF DEFAULT AND REMEDIES


7.1         Events of Default.  An "Event of Default" shall exist if any one or
more of the following shall occur:


(a)           Failure by Borrowers to pay the principal of the Note within ten
business days of the date when due, whether on the date fixed for payment or by
acceleration or otherwise, or the failure by Borrowers to pay any interest
defined in Section 2.2. hereof within ten business days of the date such
interest becomes due; or


(b)           If any representation or warranty made by Borrowers in this Loan
Agreement or in any certificate or statement furnished at the time of Closing or
pursuant to this Loan Agreement or any other Loan Document shall prove to have
been knowingly untrue or misleading in any material respect at the time made; or


(c)           Default by Borrowers in the performance or observance of any
covenant or agreement contained in this Loan Agreement or default in any other
Loan Document which is not cured within any applicable grace period for therein,
if any; or


(d)           A final judgment for the payment of money in excess of $3,000,000
shall be rendered against Borrowers, and such judgment shall remain undischarged
for a period of sixty days from the date of entry thereof unless within such
sixty day period such judgment shall be stayed, and appeal taken therefrom and
the execution thereon stayed during such appeal; or

 
 

--------------------------------------------------------------------------------

 


(e)           If the Borrowers shall default in respect of any evidence of
indebtedness or under any agreement under which any notes or other evidence of
indebtedness of Borrowers are issued, if the effect thereof is to cause, or
permit the holder or holders thereof to cause, such obligation or obligations in
an amount in excess of $3,000,000 in the aggregate to become due prior to its or
their stated maturity or to permit to acceleration thereof; or


(f)            If an Event of Default under the Deed of Trust of even date
herewith shall occur and any grace period provided for therein shall have
expired; or


(g)           If Borrowers shall make a general assignment for the benefit of
creditors or consent to the appointment of a receiver, liquidator, custodian, or
similar official of all or substantially all of their properties, or any such
official is placed in control of such properties, or Borrowers admit in writing
their inability to pay their debts as they mature, or the Borrowers shall
commence any action or proceeding or take advantage of or file under any federal
or state insolvency statute, including, without limitation, the United States
Bankruptcy Code, seeking to have an order for relief entered with respect to the
Borrowers or seeking adjudication as a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, liquidation, dissolution, or other
relief with respect to them or their debts; or


(h)           There shall be commenced against Borrowers any action or
proceeding of the nature referred to in subsection (g) of this Section 7.1, or
seeking issuance of a warrant of attachment, execution, distraint, or similar
process against all or any substantial part of the property of Borrowers, which
results in the entry of an order for relief which remains undismissed,
undischarged or unbonded for a period of sixty days; or


(i)            The Deed of Trust shall cease at any time after its execution and
delivery and for any reason to create a valid and perfected first priority
security interest in and to the property subject thereto or the validity or
priority of such security interest shall be contested by Borrowers or by any
other Person; or any of the other Loan Documents shall at any time after their
execution and delivery for any reason cease to be in full force and effect or
shall be declared null or void, or the validity or enforceability thereof shall
be contested by Borrowers or by any other Person; or



7.2         Rights. Upon the occurrence of an Event of Default, specified in
Subsections 7.1(g) or 7.1(h), the Note, together with any accrued and unpaid
interest thereon, shall be immediately due and payable without notice or demand.
Upon the occurrence of an Event of Default other than those specified in
Subsections 7.1(g) and 7.1(h), Lender may declare, at its option, so long as the
Event of Default is continuing at the time notice thereof is given and any
applicable grace period has expired, upon five calendar days notice or demand,
the Note to be immediately due and payable.  In any case, the Note shall become
due and payable without presentment, demand or protest, all of which are hereby
expressly waived.


At any time after the date first above written, Lender shall thereupon have the
rights, benefits, and remedies afforded to it under any of the Loan Documents
with respect to the Collateral and may take, use, sell or otherwise, encumber or
dispose of the Collateral as if it were the Lender’s own property. Borrowers
agrees that Lender may or may not proceed, as it determines in its sole
discretion, with any or all other rights, benefits, and remedies which it may
have against Borrowers.

 
 

--------------------------------------------------------------------------------

 
 
Anything herein to the contrary notwithstanding, (but except as provided below),
the Lender agrees, for itself, its representatives, successors, endorsees and
assigns, that: the Lender (and any such representative, successor, endorsee or
assignee) shall look to the property encumbered by the Deed of Trust and/or the
other instruments of security that secure the Note for payment of the
Obligations, and will not make any claim or institute any action or proceeding
against the Borrowers (or any representatives, successors, assigns or affiliates
of the Borrowers) for any deficiency remaining after collection upon the
Collateral. Provided, however, and notwithstanding the foregoing, the Borrowers
are and will remain personally liable for any deficiency remaining after
collection of the pledged collateral to the extent of any loss suffered by
Lender, or its representatives, successors, endorsees or assigns, if such loss
is caused by Borrowers based in whole or in part upon:


(i)           Damages arising from any fraud, misrepresentations or the breach
of any covenant or agreement; and/or


(ii)          Damage to the pledged collateral resulting from gross negligence
or intentional acts; and/or


(iii)         Failure to pay taxes or other property-related liens; and/or


(iv)         Damages arising from the failure to comply with any and all laws.



SECTION 8.  MISCELLANEOUS


8.1.        Redelivery of Collateral. Lender agrees that, within three business
days of Borrowers’ full payment of the Obligations, to return the Collateral to
Borrowers at the address specified herein for the giving of notices or to such
other person and address as Borrowers specifies in writing to Lender.


8.2         Notices.  All notices, requests or other communications to either of
the parties by the other shall be in writing and shall be deemed duly given on
the earlier of the date the same is delivered in person or when deposited in the
United States mail, certified or registered, postage prepaid, return receipt
requested, as follows:



If to Lender:


RINO International Corporation
11 Youquan Road, Zhanqian Street,
Jinzhou District, Dalian, China 116100


 
 

--------------------------------------------------------------------------------

 


If to the Borrowers:


Mr. Dejun Zou and Ms. Jianping Qiu
11 Youquan Road, Zhanqian Street,
Jinzhou District, Dalian, China 116100


Either party may designate by notice in writing to the other a new address to
which notices, requests and other communications hereunder shall be given.


8.3         Construction. This Loan Agreement, the Note and all instruments or
agreements delivered hereunder shall be governed by and construed in accordance
with the laws of the State of New York, excluding therefrom any principles of
conflicts of laws.  If any of the provisions of this Loan Agreement shall be or
become illegal or unenforceable under any law, the other provisions shall remain
in full force and effect.


8.4         Further Assurances. Borrowers hereby agrees to execute and deliver
such further instruments and documents as may be reasonably requested by Lender
in order to carry out fully the intent and accomplish the purposes of this Loan
Agreement and the transactions referred to herein. Borrowers agrees to take any
action which Lender may reasonably request in order to obtain and enjoy the full
rights and benefits granted to Lender by this Loan Agreement and each other
agreement, instrument and document delivered to Lender in connection herewith,
including specifically, at Borrowers' own cost and expense, the use of its best
efforts to assist in obtaining consent of any government agency or
self-regulatory organization for an action or transaction contemplated by this
Loan Agreement which is then required by law.


8.5         Survival of Agreements. Except as herein provided, all agreements,
representations and warranties made herein and in any certificate delivered
pursuant hereto, shall survive the execution and delivery of this Loan Agreement
and the Note, and shall continue in full force and effect until the indebtedness
of Borrowers under the Note and all other Obligations have been paid in full.
8.6         Entire Agreement. This Loan Agreement and Other Loan Documents
contain the entire agreement between the parties hereto and may be amended,
changed or terminated only by an instrument in writing signed by the parties
hereto.


8.7         Waivers. No failure to exercise and no delay in exercising, on the
part of Lender, any right, power or privilege under this Loan Agreement or under
the Note, or any agreement or instrument delivered to Lender hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power or privilege preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.  No waiver of any provision
of this Loan Agreement, the Deed of Trust or the Note or any agreement or
instrument delivered hereunder shall be effective unless executed by Lender and
any such waiver shall not constitute a waiver in the future of any of the
provisions of any of the foregoing documents, except as may be specifically
provided in any such waiver. No notice to Borrowers from Lender shall entitle
Borrowers to any other or further notice in any circumstance unless expressly
provided for in such notice or this Loan Agreement.  No course of dealing
between Borrowers and Lender shall operate as a waiver of any of the rights of
Lender under this Loan Agreement.

 
 

--------------------------------------------------------------------------------

 
 
8.8         Gender and Number. Unless the context otherwise requires, when used
herein, the singular includes the plural, and vice-versa, and the masculine
includes the feminine and neuter, and vice-versa.


8.9         Captions. Captions used herein are inserted for convenience only and
shall not be given any legal effect.


8.10       Counterparts. This Loan Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.


8.11       Successors and Assigns. This Loan Agreement shall be binding upon and
inure to the benefit of Borrowers and Lender and their respective successors and
assigns except that the rights and obligations of Borrowers hereunder may not be
assigned or transferred in any respect.  The provisions of this Loan Agreement
are intended to be for the benefit of any holder, from time to time, of the Note
and shall be enforceable by any such holder, whether or not an expressed
assignment to such holder of rights under this Loan Agreement has been made by
Lender or its successors or assigns.


8.12       Confidentiality. This Loan Agreement and the other Loan Documents are
to be kept confidential and are not to be reproduced in any manner whosoever for
Persons other than the parties hereto. Each Party agrees not to circumvent the
legitimate interests of the other party and to maintain this transaction in
strict confidentiality. Each party agrees to maintain the confidentiality of any
trade secrets, techniques, and contracts and contacts of the other party. Each
party agrees not to engage in unauthorized communications (i.e. telephone calls,
written inquiries, etc.) with the other party’s banks, insurers, contracting
parties and contacts.


8.13       Consent to Jurisdiction: Venue; Jury Trial Waiver.  Borrowers hereby
consents to the jurisdiction of the courts of the State of New York, as well as
to the jurisdiction of all courts from which an appeal may be taken from the
aforesaid courts, for the purpose of any suit, action or other proceeding
arising out of any of Borrowers' obligations under or with respect to this Loan
Agreement, and expressly waives any and all objections Borrowers may have as to
venue in any of such courts.  In addition, Borrowers consents to the service of
process by United States certified or registered mail, return receipt request,
addressed to Borrowers at the address provided herein.  Borrowers also, to the
extent permitted by law, waives trial by jury in any action brought on or with
respect to this Loan Agreement and agrees that in the event this Loan Agreement
shall be successfully enforced by suit or otherwise, Borrowers will reimburse
the holder or holders of the Obligations, upon demand, for all reasonable
expenses incurred in connection therewith, including, without limitation,
reasonable attorneys' fees and expenses.


IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed and delivered as of the day and year first above written.

 
 

--------------------------------------------------------------------------------

 



 
Borrowers:
     
   
 
Mr. Dejun Zou
     
   
 
Ms. Jianping Qiu
     
Lender:
   
By:
   
For:
RINO International Corporation



IT IS SPECIFICALLY AGREED AND UNDERSTOOD THAT THE TRANSMITTAL OF THIS LOAN
AGREEMENT DOES NOT CONSTITUTE AN OFFER BY THE PROPOSED LENDER AND THAT THE
PROPOSED LOAN AGREEMENT SHALL NOT BE BINDING UPON THE PROPOSED LENDER UNLESS
ACTUALLY SIGNED BY THE LENDER. MOREOVER, IT IS SPECIFICALLY AGREED THAT THE
ENCLOSED DOES NOT REPRESENT A NOTE OR MEMORANDUM OF AGREEMENT UNTIL EXECUTED AND
PERFORMED. THE LENDER SHALL BE UNDER NO OBLIGATION TO PROCEED WITH THE
CONSUMMATION OF THIS TRANSACTION.


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 2.1


SECURED PROMISSORY NOTE

 
 

--------------------------------------------------------------------------------

 
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
THE DEBTOR SHALL HAVE RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE DEBTOR, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER THE ACT OR UNLESS SOLD PURSUANT TO, AND IN ACCORDANCE WITH, RULE 144 OR
RULE 144A UNDER THE ACT OR OUTSIDE THE UNITED STATES IN ACCORDANCE WITH RULE 904
OF REGULATION S UNDER THE ACT AND IN COMPLIANCE WITH APPLICABLE LOCAL LAWS AND
REGULATIONS.
 
SECURED PROMISSORY NOTE
 
$3,500,000.00
 
Issue Date:   March 31, 2010
 
FOR VALUE RECEIVED, Mr. Dejun Zou and Ms. Jianping Qiu (collectively referred to
as the "Debtor") hereby promises to pay in accordance with the provisions hereof
to the order of RINO International Corporation, a Nevada corporation or its
successors, assigns and legal representatives (the "Holder"), at 11 Youquan
Road, Zhanqian Street, Jinzhou District, Dalian, China 116100, or at such other
location as the Holder may designate from time to time, the aggregate principal
sum of Three Million Five Hundred Thousand ($3,500,000.00) Dollars, in lawful
money of the United States of America, together with interest thereon at a rate
per annum equal to 5.25% (the "Interest Rate"). This Note is issued pursuant to
that certain Loan Agreement by and between the Debtor and the Holder, and the
Holder and this Note are subject to the terms and entitled to the benefits of
the Loan Agreement. The terms used in this Note that are not defined herein,
shall have the meaning as set forth in the Loan Agreement.
 
1.            Maturity.
 
(a)           Unless prepaid by the Debtor in accordance with Section 4 hereof,
the Note shall mature on May 10, 2010 (the “Maturity Date”).  On the Maturity
Date, unless otherwise prepaid in accordance with the provisions hereof, all
outstanding principal and any accrued and unpaid interest due and owing on the
Note shall be immediately paid by the Debtor.
 
(b)           Intentionally deleted.
 
2.            Calculation and Payment of Interest.
 
(a)           The Note shall bear interest ("Interest") at a rate equal to
5.25%  per annum on a 360-day year (the "Interest Rate"). To the extent unpaid,
Interest shall accrue on all outstanding principal until all amounts owed under
the Note shall be fully repaid and shall be payable in full on the Maturity
Date.

 
 

--------------------------------------------------------------------------------

 
 
(b)           Intentionally deleted.
 
(c)           All payments to be made by the Debtor hereunder or pursuant to the
Note shall be made, without setoff or counterclaim, in lawful money of the
United States or the equivalence of Chinese Yuan (Renminbi) and in immediately
available funds.
 
3.            Prepayment.
 
(a)           Voluntary Prepayment.  All or any portion of the Note (along with
all interest accrued and the Applicable Accrued Value) may be prepaid by the
Debtor on or after the fifth (5th) business day upon giving notice to Holder
(the "Prepayment Date") in accordance with Section 16 of this Note of the
Debtor's intent to prepay the Note.
 
(b)           Intentionally deleted.
 
4.            Covenants.  The Debtor agrees that, so long as any amount payable
under the Note as defined in the Loan Agreement, remains unpaid, it will not
without the prior written consent of the Holder:
 
(a)           Intentionally deleted;
 
(b)           create, incur, assume or suffer to exist any lien, claim, pledge,
charge, security interest or encumbrance of any kind ("Liens") on any asset or
property secured by the Deed of Trust; or
 
(c)           Intentionally deleted.
 
(d)           Notwithstanding anything to the contrary in this Note, the Debtor
can create, incur, guarantee, issue, assume or in any manner become liable in
respect of, any obligation, secured or unsecured provided the proceeds of which
are used to pay all outstanding obligations to Holder (including principal and
interest together with costs and expenses, including, without limitation,
reasonable fees, charges and disbursements of counsel) in accordance with the
provisions herein.
 
5.            Intentionally Deleted.
 
6.            Intentionally Deleted.

 
 

--------------------------------------------------------------------------------

 
 
7.            Security.
 
(a)           The indebtedness evidenced by this Note and the obligations
created hereby are secured by a first priority lien on the Collateral pursuant
to the Loan Agreement  and the Deed of Trust executed in connection
herewith.  The Debtor represents and covenants that this grant of security
interest is, and shall remain while any indebtedness hereunder is outstanding,
senior in right to all other security interests of the Debtor with regard to
such assets and is not subordinated to any other security interest of any other
party.
 
8.            Events of Default.  Each of the following shall constitute an
"Event of Default" hereunder:
 
(a)           The Debtor shall fail to pay the principal amount of this Note,
accrued interest thereon when due and payable (whether at the Maturity Date,
prepayment pursuant to Section 4, upon acceleration or otherwise) and such
failure shall continue for a period of ten (10) business days, after delivery of
written notice to the Debtor of such failure;
 
(b)           The Debtor shall fail to pay any other amount under this Note when
due and payable (whether at the Maturity Date, prepayment pursuant to Section 4,
upon acceleration or otherwise) and such failure shall continue for a period of
fifteen (15) business days, after delivery of written notice to the Debtor of
such failure;
 
(c)           There shall have occurred and be continuing without cure for a
period of not less than twenty (20) business days after delivery of written
notice to the Debtor a material breach by the Debtor of any provision of this
Note, the Deed of Trust, or any other agreement of even date herewith between
the Debtor and Holder, or the mortgagor with regard to that certain mortgage of
even date herewith (collectively, the "Transaction Documents");
 
(d)           Any representation or warranty made by the Debtor in the
Transaction Documents shall have been untrue or misleading in any material
respect when made;
 
(e)           Any material covenant, agreement or obligation of the Debtor in
any Transaction Document shall be determined by a court of competent
jurisdiction to be unenforceable in any material respect;
 
(f)           If an Event of Default under the Deed of Trust of even date
herewith shall occur and any grace period provided for therein shall have
expired;
 
(g)           The Deed of Trust shall cease at any time after its execution and
delivery and for any reason to create a valid and perfected first priority
security interest in and to the Collateral subject thereto or the validity or
priority of such security interest shall be contested by the Debtor or by any
other Person;

 
 

--------------------------------------------------------------------------------

 

(h)           If Debtor shall make a general assignment for the benefit of
creditors or consent to the appointment of a receiver, liquidator, custodian, or
similar official of all or substantially all of their properties, or any such
official is placed in control of such properties, or Borrowers admits in writing
their inability to pay their debts as they mature, or the Borrowers shall
commence any action or proceeding or take advantage of or file under any federal
or state insolvency statute, including, without limitation, the United States
Bankruptcy Code, seeking to have an order for relief entered with respect to the
Debtor or seeking adjudication as a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, liquidation, dissolution, or other
relief with respect to them or their debts.
 
Upon the occurrence of any Event of Default, the Holder may, at its option,
declare all amounts due hereunder to be due and payable immediately and, upon
any such declaration, the same shall become and be immediately due and payable.
Upon the occurrence of any Event of Default, the Holder may, in addition to
declaring all amounts due hereunder to be immediately due and payable, pursue
any available remedy, whether at law or in equity.  If an Event of Default
occurs, the Debtor shall pay to the Holder the reasonable attorneys' fees and
disbursements and all other reasonable out-of-pocket costs incurred by the
Holder in order to collect amounts due and owing under this Note or otherwise to
enforce the Holder's rights and remedies hereunder.
 
9.            Waiver of Presentment, Demand and Dishonor.  The Debtor hereby
waives presentment for payment, protest, demand, notice of protest, notice of
non-payment and diligence with respect to this Note, and waives and renounces
all rights to the benefit of any statute of limitations or any moratorium,
appraisement, exemption or homestead now provided or that hereafter may be
provided by any federal or applicable state statute, including but not limited
to exemptions provided by or allowed under the Federal Bankruptcy Code, both as
to itself and as to all of its property, whether real or personal, against the
enforcement and collection of the obligations evidenced by this Note and any and
all extensions, renewals and modifications hereof.
 
No failure on the part of the Holder hereof to exercise any right or remedy
hereunder with respect to the Debtor, whether before or after the happening of
an Event of Default, shall constitute a waiver of any future Event of Default or
of any other Event of Default.  No failure to accelerate the debt of the Debtor
evidenced hereby by reason of an Event of Default or indulgence granted from
time to time shall be construed to be a waiver of the right to insist upon
prompt payment thereafter; or shall be deemed to be a novation of this Note or a
reinstatement of such debt evidenced hereby or a waiver of such right of
acceleration or any other right, or be construed so as to preclude the exercise
of any right the Holder may have, whether by the laws of the state governing
this Note, by agreement or otherwise; and the Debtor hereby expressly waives the
benefit of any statute or rule of law or equity that would produce a result
contrary to or in conflict with the foregoing.
 
10.          Intentionally Deleted.

 
 

--------------------------------------------------------------------------------

 

11.          Enforcement Costs.  In the case of any Event of Default under this
Note, the Debtor shall pay to Holder such reasonable amounts as shall be
sufficient to cover the cost and expense of such Holder due to such Event of
Default, including all reasonable attorneys fees and expenses and all reasonable
costs of collection and enforcement.
 
12.          Amendment; Waiver.  Any term of this Note may be amended or waived
only upon the written consent of the Debtor and the consent of the Holder.  No
such waiver or consent on any one instance shall be construed to be a continuing
waiver or a waiver in any other instance unless it expressly so provides.
 
13.          Transfers.  This Note has not been and is not being registered
under the provisions of the 1933 Act or any state securities laws and this Note
may not be transferred prior to the end of the holding period applicable to
sales under Rule 144 unless in accordance with applicable law and unless (1) the
transferee is an “accredited investor” (as defined in Regulation D under the
1933 Act) and (2) the Holder shall have delivered to the Debtor an opinion of
counsel, reasonably satisfactory in form, scope and substance to the Debtor, to
the effect that this Note may be sold or transferred without registration under
the 1933 Act. Prior to any such transfer, such transferee shall have represented
in writing to the Debtor that such transferee has requested and received from
the Debtor all information relating to the business, properties, operations,
condition (financial or other), results of operations or prospects of the Debtor
and the Subsidiaries deemed relevant by such transferee; that such transferee
has been afforded the opportunity to ask questions of the Debtor concerning the
foregoing and has had the opportunity to obtain and review the reports and other
information concerning the Debtor which at the time of such transfer have been
filed by the Debtor with the SEC pursuant to the 1934 Act.
 
14.          Governing Law; Consent to Jurisdiction.    The validity,
construction and interpretation of this Note will be governed, and construed in
accordance with, the laws of the State of New York, without regard to the
principles of conflict of laws.  EACH OF THE DEBTORS AND, BY ITS ACCEPTANCE
HEREOF, THE HOLDER HEREBY WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS NOTE AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.
 
Each of the Debtor and, by its acceptance of this Note, the Holder irrevocably
submits to the exclusive jurisdiction of any state or federal court located in
the State of New York for the purpose of any suit, action, proceeding or
judgment relating to or arising out of this Note and the transactions
contemplated hereby.  Each of the Debtor and, by its acceptance of this Note,
the Holder irrevocably consents to the jurisdiction of any such court in any
such suit, action or proceeding and to the laying of venue in such court.  Each
of the Debtor and, by its acceptance of this Note, the Holder irrevocably waives
any objection to the laying of venue of any such suit, action or proceeding
brought in such courts and irrevocably waives any claim that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum.

 
 

--------------------------------------------------------------------------------

 

15.          Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified; (b) five days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; (c) if transmitted by
facsimile, on the date of transmission with receipt of a transmittal
confirmation; or (d) the next business day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt.  All communications shall be sent to the Debtor or the
Holder at the address below or at such address as either party hereto may
designate by 10 days' advance written notice to the other party hereto.
 
Mr. Dejun Zou and Ms. Jianping Qiu 
11 Youquan Road, Zhanqian Street, 
Jinzhou District, Dalian, China 116100
 
With a Copy to:
Guzov Ofsink, LLC
600 Madison Avenue, 14th Floor
New York, New York 10022
Attention:  Darren Ofsink
 
RINO International Corporation 
11 Youquan Road, Zhanqian Street, 
Jinzhou District, Dalian, China 116100
 
With a Copy to: 
Guzov Ofsink, LLC 
600 Madison Avenue, 14th Floor 
New York, New York 10022 
Attention:  Darren Ofsink
 
17.          Assignability. This Note shall be binding upon the Debtor and its
successors and assigns, and shall inure to the benefit of and be binding upon
the Holder and its successors and permitted assigns.
 
 [Signature Page to Secured Promissory Note]

 
 

--------------------------------------------------------------------------------

 
 
Dated:  March 31, 2010
 
Dejun Zou
 
   
 
Jianping Qiu
 
   


 
 

--------------------------------------------------------------------------------

 

EXHIBIT 4.1
 
DEED OF TRUST

 
 

--------------------------------------------------------------------------------

 